Citation Nr: 1606927	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for lumbar discogenic disease.

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1992 to December 1999, October 2006 to February 2008, and active guard reserve service from January 2011 through the present.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2011, the RO denied service connection for PTSD.  In January 2012, the RO granted service connection for lumbar discogenic disease and assigned a 10 percent rating effective February 5, 2010, and granted service connection for headaches and assigned a 0 percent rating effective February 5, 2010.  The matter has since been transferred to the RO in Cleveland, Ohio.

The Board notes that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision).  In light of the various psychiatric diagnoses evident in the record, the Board has broadened the Veteran's claim for service connection for PTSD to include any acquired psychiatric condition.

The Veteran testified before the undersigned at a videoconference hearing in June 2015.  A copy of the hearing transcript is of record.

Notably, the RO most recently adjudicated the Veteran's claims in a statement of the case (SOC).  Additional relevant evidence has been associated with the claims file since that time.  In this case, however, the Veteran filed his substantive appeal for all issues in December 2013.  Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review, and to proceed with a decision is not prejudicial to the Veteran.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).


FINDINGS OF FACT

1.  Prior to May 19, 2015, lumbar discogenic disease is not manifested by forward flexion of 60 degrees or less, or combined range of motion of 120 degrees or less; from that date, forward flexion of less than 30 degrees due to pain has been demonstrated.

2.  Prior to June 8, 2015, headaches were manifested by varying levels of symptomatology approximating one prostrating attack every two months; from that date, headaches resulted in one to two prostrating attacks per month, without severe economic inadaptability.

3.  Adjustment disorder with depression is etiologically related to service-connected lumbar spine discogenic disease.


CONCLUSIONS OF LAW

1.  Prior to May 19, 2015, the criteria for an initial rating higher than 10 percent have not been met; from that date, the criteria for a 40 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243. 

2.  Prior to June 8, 2015, the criteria for a 10 percent rating for headaches have been met; from that date, the criteria for a 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, DC 8100.

3.  The criteria for service connection for adjustment disorder with depression have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).

With respect to the Veteran's claims for higher initial ratings, in Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a)  and 7105(d), the RO properly issued a December 2013 SOC which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b)  and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's service-connected disabilities on appeal.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A.  Lumbar Discogenic Disease

The Veteran is currently assigned a 10 percent rating under DC 5243 for his lumbar discogenic disease.  DC 5243 is part of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under this formula, a higher 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The evidence in this case reflects that a rating higher than 10 percent is not warranted prior to May 19, 2015.  Private treatment records from June 2010 show that, in May 2010, the Veteran had 40 degrees of flexion in the lumbar spine.  Although this meets the criteria for the higher 20 percent rating, his June 2010 records reflect 66 degrees of forward flexion, which is consistent with the currently assigned 10 percent rating.  Neither the May 2010 nor June 2010 findings include measurements of left or right rotation, and therefore a rating based upon combined range of motion of the lumbar spine cannot be generated.

Moreover, August 2010 VA records, August 2011 private records, and October 2011 private records all reflect normal range of motion of the lumbar spine.  In December 2011, the Veteran reported twisting his back while getting out of a chair.  The associated examination noted limitation of motion of the lumbar spine, but specific degree measurements were not recorded.  Similar findings were recorded in April 2014.  In sum, prior to May 19, 2015, the Veteran's records do not document findings consistent with the higher 20 percent rating.

However, from May 19, 2015, a 40 percent rating is warranted.  Tricare records from that date document the onset of pain around 20 degrees of forward flexion.  Additional records from June 2015 noted forward flexion to "20 percent," which corresponds to approximately 18 degrees of flexion when compared to the normal forward flexion of 90 degrees as defined by the General Rating Formula.  Similarly, a July 2015 VA examination also noted that while the Veteran had 50 degrees of forward flexion, the onset of pain occurred at 20 degrees.  The examiner specifically stated that pain significantly limited functional ability with repeated use.

As the Veteran's pain affects his functional ability, the onset of pain at less than 30 degrees of forward flexion is consistent with a 40 percent rating.  38 C.F.R. § 4.40.

The exact onset of the Veteran's current level of disability cannot be determined with exact certainty.  The earliest that that it can be factually ascertained that he met the criteria for this higher 40 percent rating is May 19, 2015, the date his records first reflect pain at less than 30 degrees.

However, a higher 50 percent rating is not warranted, as the Veteran has not demonstrated any ankylosis, let alone unfavorable ankylosis, at any time during the appeal period.  See General Rating Formula for Diseases and Injuries of the Spine, Note (5) (unfavorable ankylosis a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and results in one or more additional manifestations).

The Board has also considered whether separate ratings are warranted for neurologic abnormalities associated with the Veteran's lumbar spine condition.  The Veteran specifically denied any bowel or bladder symptoms throughout the appeal period.  See January 2012 Private Records; August 2014 Private records; July 2015 VA Examination.

The Veteran has reported symptoms of radiculopathy, including pain radiating into his lower extremities.  Neurologic impairment of the lower extremities is rated under 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  In rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The rating criteria for peripheral nerve injuries are based on descriptive terms such as "mild," "moderate," or "severe" levels of incomplete paralysis.  These terms are not defined in the rating schedule, and the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

The evidence from the appeal period only reflects diminished reflexes, documented in April 2010 VA records, June 2010 private records, August 2010 VA records, and September 2012 private records.  However, reflexes were recorded as normal in June 2010 service treatment records, July 2011 private records, October 2011 private records, December 2011 private records, April 2014 private records, May 2015 Tricare records, and a July 2015 VA examination.  The evidence also reflects normal sensation and normal motor strength throughout the appeal period, with no findings of muscle atrophy or wasting.  These findings (intermittent diminished reflexes, normal motor strength, and normal sensation) do not equate to "slight" incomplete paralysis under the rating schedule.  Notably, the July 2015 VA examiner stated that the Veteran did not have radiculopathy.  Therefore, separate ratings for neurologic impairment are not appropriate.

Finally, the Board has considered a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, such a rating requires incapacitating episodes, which are defined under Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence does not show that the Veteran has been prescribed bed rest at any time during the appeal period.  Therefore, a rating under this formula is not appropriate.

B.  Headaches

The Veteran is currently assigned a zero percent rating for headaches under DC 8100, which provides that a maximum 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Headaches will be rated as 30 percent disabling with characteristic prostrating attacks occurring on an average once a month over last several months.  Prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2015).

Notably, when the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The rating criteria do not define "prostrating," and neither has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

VA records dated April 2010 show the Veteran reported having headaches twice a week, lasting from 1 hour to a full day.  A "headache log" kept by the Veteran for the month of July 2011 documents one headache characterized as "severe," with additional moderate or light headaches.  At the time, he reported that headaches were associated with light and sound sensitivity, but denied any nausea or vomiting.

An additional headache log for August 2011 reflects no severe headaches.  However, private records dated September 2011 show the Veteran reported two to three major headaches per week.  He was prescribed medication, and reported good relief of his headaches in October 2011.

However, in December 2011, he reported that headaches persisted on a daily basis.  At times, he was photophobic and nauseated with emesis.  He reported having days when "he could hardly function."

Private records from October 2013 documented the problem as mild, with intermittent symptoms.  Tricare records from October 2014 show the Veteran reported that, prior to using medication, he was having headaches twice per week and had to lie down.  His headaches had since improved with medication but were still present.

Tricare records from May 2015 document that the Veteran had not had a severe headache in the last 21 days.  However, at his June 2015 Board hearing, he testified that he experienced one migraine a week with varied symptoms.  Medication helped with some headaches, whereas others required him to lie down in a dark room.  Sometimes he had to go home because he could not do any work.  He reported one incapacitating episode per month.

During a July 2015 VA examination, the Veteran reported constant head pain and sensitivity to light and sound.  The typical duration of his headaches was less than one day.  Migraines occurred three to four times per month, and were prostrating about twice a month.  The examiner noted that the Veteran did not have very prostrating and prolonged migraines productive of severe economic inadaptability.

Based on this evidence, the Board finds that a 10 percent rating is warranted for the Veteran's headaches prior to June 8, 2015.  As noted above, a 10 percent rating is warranted under DC 8100 when headaches result in prostrating attacks averaging one in two months over the last several months.  Here, the evidence for the period prior to June 8, 2015, reflects headache symptoms which waxed and waned in severity in a manner consistent with the 10 percent rating.  The Veteran's headache log documented one severe headache in July 2011 and none in August 2011.  Although he reported two to three major headaches in September 2011, he obtained good relief of symptoms with medication in October 2011.  While he reported more severe symptoms in December 2011, records from October 2013 documented the problem as mild with intermittent symptoms.  Records from May 2015 reflect that the Veteran had not had a severe headache in 21 days.

From June 8, 2015, a 30 percent rating is warranted.  On this date, the Veteran testified that he experienced one incapacitating episode, i.e., prostrating attack, per month, consistent with the criteria for the higher 30 percent rating.  The subsequent July 2015 VA examination documented two prostrating attacks per month reported by the Veteran.  However, the examiner noted that the Veteran's reported history was not consistent with very prostrating and prolonged migraines productive of severe economic inadaptability.  This is in line with the Veteran's hearing testimony, where he reported that he is incapacitated by migraines for only one day a month on average.  See Hearing Transcript at 14-15.  This is not consistent with the criteria for economic inadaptability under DC 8100, and therefore a higher 50 percent rating is not appropriate.

Again, the exact onset of the Veteran's current symptoms cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for the higher 30 percent rating is June 8, 2015, the day he testified that he experienced one prostrating episode per month.


C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine and headache disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the pain, functional loss, and complaints of neurologic symptoms associated with the Veteran's lumbar spine condition are expressly contemplated by the rating schedule.  Similarly, the rating schedule appropriately compensates the Veteran for the prostrating attacks associated with his headaches.  There is no indication that either condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran is seeking service connection for an acquired psychiatric disability.  During the appeal period, the Veteran was diagnosed with adjustment disorder with depressed mood.  See April 2015 Letter from Dr. D.L.S., Ph.D.  He was also diagnosed with major depressive disorder with anxious distress.  See July 2015 VA examination.  Therefore, a current disability has been established.

The April 2015 letter stated that the Veteran was depressed over chronic pain from a lower back injury which restricted his work and functioning.  Tricare records dated June 2015 also noted that the Veteran was being treated for adjustment disorder and depressed mood secondary to continuing pain and incapacity.  In discussing the onset of the Veteran's depression, the July 2015 VA examiner stated that the Veteran's "back" started in 2007, and that the Veteran's symptoms, such as irritability, decreased energy and motivation, and apathy were due to chronic pain.

In sum, these opinions attribute the Veteran's adjustment disorder and depression to his service-connected lumbar spine disability.  There is no competent evidence to specifically refute these opinions or otherwise suggest that the Veteran's psychiatric disability is not associated with his low back condition.  Therefore, service connection for adjustment disorder with depression is granted as secondary to service-connected lumbar discogenic disease.

The Veteran also sought service connection for PTSD.  Private records from February 2012 reflect a diagnosis of PTSD, and the treating physician stated that the Veteran met the criteria for such a diagnosis.  However, the Board finds that the overall weight of the evidence is against a finding that a current PTSD diagnosis has been established.  Notwithstanding the above, VA records from April 2010 noted that the Veteran has some PTSD symptoms, but not enough for a positive PTSD screen.  Tricare records from October 2014 stated that the Veteran's deployment-related issues did not meet the criteria for PTSD.  The Veteran underwent significant neuropsychiatric testing in June 2015, and the July 2015 VA examiner noted that these test results did not support a diagnosis of PTSD, and that prior diagnoses of the condition were rendered without the benefit of such testing.

The Board is mindful that a current disability is shown if a condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the Board is not finding that PTSD was demonstrated and then subsequently resolved, but rather that the collective weight of the evidence is against a finding that the Veteran had PTSD at any time during the appeal period. 



ORDER

An initial rating higher than 10 percent for lumbar discogenic disease is denied prior to May 19, 2015; a 40 percent rating is granted from May 19, 2015.

An initial 10 percent rating is granted for headaches prior to June 8, 2015; a 30 percent rating is granted from June 8, 2015.

Service connection for adjustment disorder with depression is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


